IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Charlesretta Meade, Robert N.C. Nix,      :
Honorable Russell M. Nigro, Honorable     :
Alan K. Silberstein, Anthony Lewis Jr.,   :
and Molly Goldsmith, personal             :
representative of the estate of Howard    :
M. Goldsmith, deceased                    :
                                          :
               v.                         :
                                          :
City of Philadelphia,                     :
                          Appellant       :

Charlesretta Meade, Esq.; Robert          :
N. C. Nix III, Esq.; Honorable Russell :
M. Nigro; Honorable Alan K.               :
Silberstein; Molly Goldsmith, personal :
representative of the estate of Howard :
M. Goldsmith, Esquire and Anthony         :
Lewis Jr.; in their official capacity as  :
members and officials of the Board of :
Revision, and as individuals in their own :
right,                                    :
                            Appellants    :
                                          :
                v.                        :
                                          :
City of Philadelphia                      :        Nos. 1309 & 1332 C.D. 2014

                                      ORDER

             NOW, February 9, 2016, having considered designated appellant’s
application for reargument, appellees’ application for reargument, and appellees’
response to designated appellant’s application for reargument, the applications are
denied.
                                              _____________________________
                                              MARY HANNAH LEAVITT,
                                              President Judge